DETAILED ACTION
This office action is in response to a Request for Continued Examination filed October 13, 2021.
Claims 1-3, 11-13, and 21 have been amended.   Claims 6 and 16 were previously cancelled.  No claims have been added.  Thus claims 1-5, 7-15, and 17-21 have been examined.  
Acknowledgement is made of applicants claim for foreign priority based on an application filed in the People’s Republic of China on 10/29/2018.  It is noted that a certified copy of the application CN201811270527.0 has been received by the USPTO.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Piszczek (Piszczek et al, US 2009/0172273 A1).

Regarding claim 1, A method for rebuilding data in a storage array group, (Piszczek  [0013] discloses the invention is directed to rebuilding temporarily failed disk storage devices.   Piszczek [0016[ discloses this includes implemented in a data storage system including an array of independent disk storage devices, which is an example of an array group.)
the method comprising: in response to determining that a first storage device of a plurality of storage devices comprised in the storage array group is in a non- working state, generating a write record of the storage device,  (Piszczek Fig. 2 elements 402, 404, and 405 and supporting paras [0048]-[0051] that discloses when a disk is detected as having failed, journal updates begin, where a journal structure 316 is an example of a write record.)
the write record being generated by setting a corresponding portion of the write record in response to a write operation occurring for a corresponding storage area of a plurality of storage areas in the first storage device during the non-working state, (Piszczek [0047] discloses the journal entries contained in the journal structure may contain a bitmap which indicates the data sections on the disk storage device which have been updated with new data (i.e. written to) while the disk storage device remains failed.)
each storage area containing a respective plurality of chunks and corresponding chunk metadata for chunks of the storage area, (Piszczek [0047] discloses that the journal structure may represent blocks of the size 4 MB, but this granularity may be adjustable and changed when needed in each particular application.   Thus each bit may represent a section of storage area such as 4 MB (or any configurable size), containing a plurality of chunks which may be 1 MB each.)
the chunk metadata including a need rebuild record used to identify chunks of the storage area needing to be rebuilt; (Piszczek [0046]-[0047] discloses that the system tracks sections that need to be rebuilt, and each section may be a plurality of chunks that need to be rebuilt.)
and in response to determining that the first storage device returns from the non-working state to a working state, (Piszczek [0013]-[0014] discloses that the method is directed to temporarily failed disk drives by tracking updates applied to the failed disk storage devices and rebuilding only affected data sections after the disk storage devices was filed.   Thus, Piszczek recognizes a disk returns from the non-working state to the working state and rebuilds the affected data.)
(1) determining, based on the corresponding portion of the write record being set, that a target storage area in need of execution of data rebuilding is present in the first storage device, (Piszczek [0013]-[0014] and [0046]-[0047])
(2) marking the need rebuild record for the target storage area to indicate that the chunks of the target storage area need to be rebuilt, (Piszczek [0046] discloses that when a write is attempted to a failed device, a bitmap in the journal entry is updated to indicate the sections on the disk storage device which have been updated/written while the disk storage device was in the failed state.)
(3) setting a rebuilding checkpoint field to a starting chunk address of a chunk range of the target storage area, (Piszczek Fig. 4 elements 456 and 458 and supporting paras [0046-0051] that discloses there is both a journal entry bitmap set to indicate the data section needs to be rebuilt and a separate entry to “mark data section to be rebuilt”.)
and (4) initiating, based on the determining and the rebuilding checkpoint field, a data rebuilding of the target storage area, (Piszczek Fig. 4 element 458 and supporting paras [0046]-[0051] that discloses once the data section is marked to be rebuilt, the system will rebuild it in response to this mark.)
the data rebuilding being executed chunk-by-chunk according to the need-rebuild record for the target storage area.   (Piszczek Fig. 4 element 450 and supporting paras [0046]-[0051] that discloses the process is repeated for each section, which may represent a configurable set of chunks such as 4 MB that needs to be rebuilt on the target storage area.)

Regarding claim 2, Piszczek teaches all of the method of claim 1 above.  Piszczek further teaches wherein the write record comprises a plurality of bits as the respective portions, each bit of the plurality of bits corresponding to a respective storage area of the plurality of storage areas and indicating whether the write operation occurs for the respective storage area.  (Piszczek [0046]-[0047] that discloses each journal entry contains a bitmap that indicates the data sections written to the disk while the device remains failed.)

Regarding claim 3, Piszczek teaches all of the method of claim 1 above.  Piszczek further teaches wherein generating the write record comprises: initializing the write record; in response to determining that the write operation occurs for the first storage device during the non-working state, (Piszczek [0046]-[0047] discloses that if this is the first write to the section tracked by the jour, a new journal structure 316 containing bitmaps will be created.   Otherwise, if this is a subsequent write to entry already covered by a journal entry, a new journey entry is not required.)
calculating an address range of the write operation; determining, based on the calculated address range, the storage area for which the write operation occurs;  (Piszczek [0003] discloses that the journal structure includes an address of the data sections affected by the updates of the disk storage device needing to be rebuilt.)
and setting a corresponding portion of the write record to indicate the determined storage area.   (Piszczek [0046]-[0047] discloses that an appropriate bit in the bitmap will be set to indicate the section covered by the bit (such as a 4MB section) has been affected.)

Regarding claim 4, Piszczek teaches all of the method of claim 1 above.  Piszczek further teaches wherein determining whether the target storage area is present based on the write record comprises: in response to the write record indicating that no write operation occurs for the storage area of the first storage device during the non-working state, determining absence of the target storage area; and controlling the data rebuilding based on the determining comprises: generating an indication of completion of the data rebuilding without executing the data rebuilding on the first storage device.  (Piszczek Fig. 4 element 456 “Is a journal entry set of r this data section?” 46 no path that goes to element 450 to search for the data section that my need to be rebuilt and does not go to 458 to mark data section to be rebuilt and rebuilds the data section.   See also supporting paras [0046]-[0051])

Regarding claim 5, Piszczek teaches all of the method of claim 1 above.  Piszczek further teaches wherein determining whether the target storage area is present based on the write record comprises: in response to the write record indicating that the write operation occurs for the storage area of the first storage device during the non-working state; setting the storage area as the target storage area; and determining presence of the target storage area; and controlling the data rebuilding based on the determining comprises: determining, using the need rebuild record for the target storage area, (Piszczek Fig 4 and supporting paras [0046]-[0051] discloses that when a write occurs while the storage is in a non-working state, a bitmap is set to indicate the section affected and the bitmap controls the data rebuilding after step 458 Mark data section to be rebuilt and rebuild it.)
an address range of the target storage area on which the write operation is to be performed; (Piszczek [0003] discloses that the journal structure provides an indicia via an address of data sections affected by the updates, where address of data sections affected are an example of an address range of the target store area on which the write operation is to be performed.)
executing the data rebuilding for the address range; and generating an indication of completion of the data rebuilding.  (Piszczek Fig. 4 element 460 discloses “has the entire disk been rebuilt?”, when this is yes it is an indication of completion of data rebuilding.)

Regarding claim 9, Piszczek teaches all of the method of claim 1 above.  Piszczek further teaches wherein the write record is comprised in metadata recording a configuration of the storage array group.  (Piszczek [0046] discloses that the journal structure contains the configuration of the disk storage device.)

Regarding claim 10, Piszczek teaches all of the method of claim 9 above.  Piszczek further teaches wherein the write record is a bitmap corresponding to the first storage device.  (Piszczek [0046] discloses the journal structure contains a bitmap which indicates if the data sections of the disk storage device were affected while the storage device was in a filed state.)

Regarding claim 11, Piszczek teaches An electronic device, (Piszczek  [0015] discloses that the invention is directed to a data storage system that contains disk storage devices, thus is comprising: a processor; (Piszczek Fig 1 Host CPU 200) and a memory coupled to the processor, (Piszczek Fig. 1 Non-volatile Memory 314.) the memory having instructions stored therein, the instructions, when executed by the processor, causing the electronic device to perform acts comprising: (Piszczek [0020] discloses a journaling unit is controlled by the processor unit)
the remainder of claim 11 describes limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described in claim 1 above.

Regarding claim 12, Piszczek teaches all of the method of claim 11 above.  
The remainder of claim 12 describes limitations described in claim 2 above, and thus are rejected on the teachings and rationale as described in claim 2 above.

Regarding claim 13, Piszczek teaches all of the method of claim 11 above.  
The remainder of claim 13 describes limitations described in claim 3 above, and thus are rejected on the teachings and rationale as described in claim 3 above.

Regarding claim 14, Piszczek teaches all of the method of claim 11 above.  
The remainder of claim 14 describes limitations described in claim 4 above, and thus are rejected on the teachings and rationale as described in claim 4 above.

Regarding claim 15, Piszczek teaches all of the method of claim 11 above.  


Regarding claim 19, Piszczek teaches all of the method of claim 12 above.  
The remainder of claim 19 describes limitations described in claim 9 above, and thus are rejected on the teachings and rationale as described in claim 9 above.

Regarding claim 20, Piszczek teaches all of the method of claim 19 above.  
The remainder of claim 20 describes limitations described in claim 10 above, and thus are rejected on the teachings and rationale as described in claim 10 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Piszczek and further in view of Prouix (Prouix et al., US 9,448,735 B1).

Regarding claim 7, Piszczek teaches all of the method of claim 1 above.  However, Piszczek does not explicitly teach further comprising: in response to determining that the first storage device maintains in the non-working state for more than a predetermined time period, executing the data rebuilding in a backup storage device associated with the first storage device by using all data for the first storage device. 
Piszczek, of a similar field of endeavor, further discloses further comprising: in response to determining that the first storage device maintains in the non-working state for more than a predetermined time period, executing the data rebuilding in a backup storage device associated with the first storage device by using all data for the first storage device.  (Prouix, column 11, lines 28-31, that discloses if the timer expires a full rebuild is performed where a full rebuild suggests all data for the first storage device is rebuilt.  See also Prouix, column 10, line 50 that shows the timer may be equal to a predetermined time period.)
Piszczek and Prouix are in a similar field of endeavor as both relate to rebuilding/recovering disk data following a temporary and/or permanent failure on a storage system.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the effectively filed date of the claimed invention to incorporate the non-working state timer of Prouix into the solution of Piszczek.   One would be motivated to do so in order to (Prouix, column 8, lines 21-40) avoid the consumption of a hot spare and a full rebuilt on the hot spare, when the disk is unavailable for only a small period of time a differential rebuild of only the sections of the disks affected during that interval may be quickly rebuilt using a differential 

Regarding claim 8, Piszczek teaches all of the limitations of claim 1 above.   However, Piszczek does not explicitly teach further comprising: storing, in a backup area, data to be written into the first storage device, the backup area comprised in any storage device of the plurality of storage devices other than the first storage device.  
Prouix, of a similar field of endeavor, further discloses further comprising: storing, in a backup area, data to be written into the first storage device, the backup area comprised in any storage device of the plurality of storage devices other than the first storage device.  (Prouix, column 7, lines 35-45, where the parity data stored on the non-failing device is an example of the data to be written into the first storage device and is contained on the non-failing devices.)
Piszczek and Prouix are in a similar field of endeavor as both relate to rebuilding/recovering disk data following a temporary and/or permanent failure on a storage system.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the effectively filed date of the claimed invention to incorporate the rebuild processing using data in a backup area as described by Prouix into the solution of Piszczek.   One would be motivated to do so in order to (Prouix, column 8, lines 21-40) avoid the consumption of a hot spare and a full rebuilt on the hot spare, when the disk is unavailable for only a small period of time a differential rebuild of only the sections of the disks affected during that interval may be quickly rebuilt using a differential processes that (while exposing the system to a small risk) is much quicker than a full rebuild on a new spare disk.

Regarding claim 17, Piszczek teaches all of the limitations of claim 11 above.   
The remainder of claim 17 describes limitations described in claim 7 above, and thus are rejected on the teachings and rationale as described in claim 7 above.

Regarding claim 18, Piszczek teaches all of the limitations of claim 11 above.   
The remainder of claim 18 describes limitations described in claim 8 above, and thus are rejected on the teachings and rationale as described in claim 8 above.

Regarding claim 21,  The elements of this claim that are also recited in claim 1 are rejected with the same rationale as claim 1.   Additionally, Prouix teaches  A computer program product having a non-transitory computer readable medium which stores a set of instructions to rebuild data in a storage array group; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: (Prouix, column 12, lines 1-12 that discloses a computer program product on a computer-usable storage medium having computer-suable program code.)
Piszczek and Prouix are in a similar field of endeavor as both relate to rebuilding/recovering disk data following a temporary and/or permanent failure on a storage system.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the effectively filed date of the claimed invention to incorporate the flexible implementations as described by Prouix into the solution of Piszczek.   One would be motivated to do so in order to (Prouix, column 12, lines 1-12) have the flexibility to implement the disclosure in a plurality of forms such as entirely hardware, entirely software, (including 

Response to Remarks
Examiner thanks applicant for their remarks and claim amendments of October 13, 2021.   Applicant’s arguments that the claim amendments overcome the art of record have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on newly cited Piszczek (US 2009/0172273) in view of previously cited Prouix.

Applicant argues on page 11 of their remarks.  The technique of claim 1 helps reduce this contribution by using the write record which covers multi-chunk extents called section, e.g., 500 MB sections in one embodiment”.
Examiner notes that newly cited Piszczek [0046][-0047] discloses that the sections tracked represent a range of addresses written and may be of the size 4 MB but may be configurable, thus incorporate the multi-chuck sections of 4 MB up to a user configurable value (such as 500 MB).

Applicant remarks on page 11 of their remarks “The rebuild process can avoid the need of reading and processing need_rebuild records for those sections that were not modified during the disk unavailability, as indicated by the write record”.
Examiner notes that applicant is remarking about a limitation that is not claimed.  Examiner further notes that the specification contains two metadata areas, including a paged metadata area and a non-paged area. These two metadata areas contain distinct data per Tables 1 and 2 of the instant application.  As written, the metadata of claim 1 may be either and/or both combined.  Claim 1 states the chunk metadata includes a need_rebuild_record contained in the paged table 2 of the instant application and claim 9 (which is dependent on claim 1) states the metadata may record a configuration of the storage array group (for example  LUN ID, RAID ID< RAID Type, etc.) which  is a component of the non-paged metadata per table 1 of the instant application.  Thus, reading claim 9, the metadata of claim 9 may include both the data of table 1 and table 2 of the instant application.
Applicants remarks with respect to independent claims 11 and 21 all are based on logic similar to that of claim 1, thus have been address in the claim rejections and remarks relating to claim 1 above.
Applicant’s remarks with respect to dependent claims 2-5, 7-10, and 12-20 all are based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                /William E. Baughman/Primary Examiner, Art Unit 2138